Citation Nr: 0608451	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disorder prior to November 13, 2002, and 20 
percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with degenerative joint disease of the 
lumbar spine prior to November 13, 2002, and 40 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had over twenty six years of active service when 
he retired in August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a July 2003 rating determination, the RO increased the 
veteran's disability evaluations for his lumbosacral strain 
with degenerative disease of the lumbar spine from 10 to 40 
percent and increased and reclassified the veteran's 
degenerative disc disease of the cervical spine as 
degenerative joint disease with spasm of the cervical spine 
and assigned a 20 percent disability evaluation.  The 
effective date for both increases was November 13, 2002.  In 
October 2004 the Board remanded the issues for further 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disorder 
prior to November 13, 2002 was characterized by moderate 
limitation of motion of the cervical spine; the evidence did 
not show recurring attacks, ankylosis or incapacitating 
episodes.  

2.  The veteran's service-connected cervical spine disorder 
from November 13, 2002 is manifested by severe recurring 
attacks with intermittent relief; there were no 
incapacitating episodes or ankylosis.  

3.  The veteran's service-connected low back disorder prior 
to November 13, 2002 was demonstrated by slight limited range 
of motion; there were no recurring attacks, unilateral loss 
of lateral spine motion, ankylosis, or incapacitating 
episodes.  

4.  The veteran's service-connected low back disorder from 
November 13, 2002 is characterized by severe limitation of 
motion; there were no incapacitating episodes or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent (but 
no higher) for service-connected cervical spine disorder 
prior to November 13, 2002 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic 
Code, 5292 (2002).  

2.  The criteria for an increased rating of 40 percent (but 
no higher) for service-connected cervical spine disorder from 
November 13, 2002 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code, 5293 
(prior to September 2002). 

3.  The criteria for an increased rating in excess of 10 
percent for the veteran's service-connected lumbosacral 
strain with degenerative joint disease prior to November 13, 
2002 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5289, 5292, 
5293, 5295 (2002); 5243 (2005).  

4.  The criteria for an increased rating in excess of 40 
percent for the veteran's service-connected lumbosacral 
strain with degenerative joint disease from November 13, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5289, 5292 (2002); 
5237, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and December 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the December 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the December 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the December 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claims, the evidence needed to substantiate such claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected back disorders have been 
rated under the older Diagnostic Codes 5010, 5290, 5292, 
5293, and 5295.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.  Either the old or new rating criteria 
may apply, whichever are most favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

Under the previous criteria for Diagnostic Code 5290, for 
limitation of motion of the cervical spine 10, 20 percent and 
30 percent disability ratings are warranted for slight, 
moderate and severe limitation of motion of the cervical 
spine, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 2002).

Under the older Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The amended version of the rating criteria provides as 
follows:

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The new rating criteria for intervertebral disc syndrome is 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

A November 1992 VA examination provided diagnoses of chronic 
muscle strain of the cervical spine and chronic lumbar muscle 
strain.  Forward flexion of the cervical spine was 30 
degrees, posterior extension was 30 degrees, lateral rotation 
was 45 degrees to either side and lateral flexion was 20 
degrees to either side without expression of pain in any 
range of motion movement.  Range of motion of the lumbar 
spine showed that forward flexion was 90 degrees, lateral was 
25 degrees to either side, posterior extension was 20 
degrees.  SLG was 90 degrees with complaint of lumbar pain at 
the top of the movement.  X-rays of the cervical spine showed 
degenerative disc disease.  X-rays of the lumbar spine were 
negative.  A March 1993 rating decision granted the veteran 
service connection for degenerative disc disease of the 
cervical spine with an evaluation of 10 percent under 
Diagnostic Code 5293 effective September 1, 1992 as well as 
service connection for low back strain under Diagnostic Code 
5295 effective September 1, 1992.  

VA medical records from 1999 to 2000 showed treatment for 
back disorders with muscle spasm.  During an October 2000 VA 
examination, the veteran complained of pain in his cervical 
and lumbosacral spine, the flare-ups of the cervical and 
lumbar spine were mild, short duration, and occasional.  
Range of motion of the cervical and lumbosacral spine was 
normal.  Pain, fatigue, weakness and lack of endurance were 
not factors.  There was no spasm and no weakness.  The 
diagnoses were severe degenerative joint disease of the 
cervical spine and lumbosacral strain, normal exam.  X-rays 
showed mild degenerative joint disease of the lumbosacral 
spine and severe degenerative joint disease of the cervical 
spine.  March 2001 VA medical records indicated that the 
veteran complained of worsening back pain.  The veteran's 
back was tender along the spinous processes along the entire 
length of the spine.  Paraspinous muscles also were tender.  
There was limited active range of motion of the neck in all 
directions.  There was pain in the lower back which radiated 
down the left leg to the knee.  

The veteran was again afforded a VA examination on September 
24, 2002.  He complained of aching and stiffness in his 
cervical and lumbosacral spine.  There was no radiation from 
the lumbosacral spine but sometimes he felt tightness of the 
hamstrings.  The veteran reported no flare-ups of the 
cervical or lumbosacral spine.  The examiner noted that the 
veteran's back disorders had no affect on his daily 
occupation or activities.  Range of motion of the cervical 
spine was flexion 0 to 45 degrees, extension 0 to 50 degrees, 
lateral flexion 0 to 35 degrees to both sides, rotation was 0 
to 70 degrees.  Range of motion of the lumbosacral spine was 
flexion 0 to 70 degrees, extension 0 to 30 degrees, lateral 
flexion 0 to 30 degrees both sides, rotation 0 to 35 degrees 
to both sides.  There was no painful motion on either the 
cervical or lumbosacral spine.  Repetition of movement of the 
lumbosacral spine to forward flexion increased the discomfort 
and the veteran showed some fatigue and weakness.  There was 
no spasm.  X-rays were taken.  The diagnoses were cervical 
spine, severe degenerative joint disease with bony 
impingement on the intervertebral stenosis and lumbosacral 
spine strain, minimal degenerative joint disease on lower 
vertebral segments.  

The veteran had another VA examination in November 2002.  The 
claims folder was not available for review.  The veteran 
complained of pain, weakness, stiffness, fatigability, lack 
of endurance of the cervical and lumbar spine, locking of 
cervical spine, and instability of the lumbar spine.  The 
veteran stated that he did not have flare-ups of the cervical 
spine but did admit to flare-ups of the lumbar spine with any 
prolonged physical activity.  The veteran did use a brace and 
a cane.  The veteran stated that his neck and back slowed him 
down with his daily occupation and activities.  Physical 
examination found that there was no evidence of muscle 
atrophy, muscle rigidity, muscle spasm or muscle wasting.  
There was tenderness.  Range of motion of the cervical spine 
was flexion from 0 to 40 degrees with pain maximum at 45 
degrees, extension was accomplished from 0 to 35 degrees with 
maximum range being 55 degrees, lateral flexion was 0 to 25 
degrees to the left and 0 to 25 degrees to the right.  The 
veteran complained of pain during this motion with the 
maximum range being from 0 to 40 degrees.  Rotation to the 
left and right was accomplished from 0 to 40 degrees with 
maximum being 70, both to the left and right.  There was 
limitation noted on movement with pain.  There was weakened 
movement against strong resistance, there was painful motion 
with use, the veteran did not have incoordination and did not 
have excessive fatigability with use.  Range of motion of the 
lumbar spine was left lateral bend 0 to 5 degrees, right 
lateral bend was 0 to 5 degrees, forward flexion was 0 to 30 
degrees, backward flexion was 0 to 5 degrees.  The veteran 
had weakened movement against moderate resistance, painful 
movement with use, excessive fatigability with use, and did 
not have incoordination.  X-rays of the cervical spine were 
performed in October 2002 and of the lumbar spine in November 
2001.  The November 2002 examination diagnoses were chronic 
cervical spine spasm, severe degenerative joint disease; 
chronic lumbar spine strain, degenerative joint disease of 
the lumbar spine.  

VA medical records from December 2002 to February 2004 
reflected continued treatment for the veteran's back 
disorders.  Records including a September 2003 physical, 
provided a diagnosis of low back pain with possible 
radiculopathy.  The veteran had central and left paracentral 
disc protrusion at the L4-5.  Other VA medical records around 
that same time showed the veteran had chronic low back pain 
with left radiculopathy, disc disease.  The records also 
included neurology consults from December 2003 and February 
2004.  The veteran complained of pain radiating to the back 
of the left leg.  It was noted that the veteran's symptoms 
were typical of myelopathy and radiculopathy which was 
confirmed by MRI and chronic low back pain radiating towards 
the left leg.  

The veteran's final VA examination of record was in December 
2004.  The veteran complained of pain radiating to the back 
of the left leg.  A recent MRI of the lumbar spine showed a 
herniated disc at the L4-5.  The veteran used a brace and 
cane.  He had difficulty turning his head when he had flare-
ups.  He had almost constant neck pain aggravated by turning 
his head.  The veteran complained of pain.  The veteran 
stopped working in October 2004.  The veteran indicated that 
he needed complete bed rest 2-3 times a month.  Physical 
examination showed that range of motion of the cervical spine 
was flexion 20 out of 45 degrees, extension 10 out of 45 
degrees, lateral flexion 20 out of 45 degrees, and rotation 
was 30 degrees.  The examiner noted that the veteran got 
increased pain and spasm at the end of range of motion.  
Range of motion of the thoracolumbar spine was flexion 10 out 
of 90 degrees, extension 5 out of 30 degrees, left lateral 
flexion 10 out of 30 degrees, right lateral flexion 10 out of 
30 degrees, left lateral rotation 10 out of 45 degrees, right 
lateral rotation 10 out of 45 degrees.  The veteran had pain 
and spasm at the end of range of motion.  The range of motion 
was additionally limited by pain, spasm, stiffness, and lack 
of endurance following repetitive use.  The veteran walked 
with a slow gait supporting himself with a cane.  The veteran 
had a MRI of the cervical spine on December 24, 2003.  The 
impression was severe canal stenosis from C4-C5 through C6-C7 
levels.  The cord was displaced posteriorly and compressed 
predominantly secondary to the osteophytes.  There was 
increased signal within the cord suggesting edema or 
myelomalacia.  The impression of the MRI of the lumbar spine 
was central and left paracentral disk protrusion at L4-L5 
indenting and encroaching upon the left neural foramina and 
causing impression on the exiting nerve root on the left 
side.  Bilateral facet joint hypertrophy seen at L4-5 and 
with mild anular disk bulge.  The diagnoses were cervical 
spondylosis with severe spinal stenosis, severe myelopathy 
with C4-T1 level and variable weaknesses in both upper and 
lower extremities, and herniated disc at L4-5 with 
compression of the root in the left.  Bilateral facet joint 
hypertrophy at L4-5.  

Entitlement to an evaluation in excess of 10 percent for a 
cervical spine disorder prior to November 13, 2002, and 20 
percent thereafter.

The medical evidence has demonstrated the veteran's 
degenerative disc disease of the cervical spine prior to 
November 13, 2002 warrants a higher rating of 20 percent.  
The November 1992 VA examination showed the veteran had 
limitation of range of motion of the cervical spine, with 
forward flexion being limited to 30 degrees, lateral flexion 
was 20 degrees, and lateral rotation was 45 degrees.  
Although the October 2000 VA examination showed normal range 
of motion, it did not actually provide range of motion 
studies.  The September 2002 examination showed lateral 
flexion was 0 to 35 degrees and rotation was 0 to 70 degrees.  
Thus the totality of the evidence showed the veteran's 
limitation of motion of the cervical spine was moderate and 
the veteran is entitled to a rating of 20 percent under 
Diagnostic Code 5290 for limitation of motion of cervical 
spine.  The veteran would not be able to receiving a rating 
in excess of 20 percent under Diagnostic Code 5293 for 
intervertebral disc syndrome as his cervical spine disorder 
did not appear to be severe with recurring attacks.  The 
October 2000 VA examination reported that the veteran's 
flare-ups of the cervical spine were mild, short duration, 
occasional.  The September 2002 VA examination indicated that 
there were no flare-ups of the cervical spine.  The evidence 
did not suggest ankylosis and thus the older Diagnostic Code 
5287 is not for consideration.  The revised criteria for 
intervertebral disc syndrome also does not need to be 
reviewed as the evidence did not suggest that the veteran had 
incapacitating episodes that required bed rest prescribed by 
a physician.  

The evidence from November 13, 2002 warrants an increased 
rating of 40 percent under Diagnostic Code 5293 as the 
evidence suggested that the veteran's cervical spine disorder 
was severe with recurring attacks with intermittent relief.  
The November 2002 VA examination showed that although the 
veteran did not complain of flare-ups, the diagnosis included 
chronic cervical spine spasm.  During the December 2004 VA 
examination, the veteran did complain of flare-ups, had 
almost constant neck pain and the diagnosis included cervical 
spondylosis with severe spinal stenosis.  A rating in excess 
of 40 percent under Diagnostic Code 5293 is not for 
consideration as a higher rating would review neurological 
symptoms and the veteran already is receiving separate 
ratings for his peripheral neuropathy.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  The older Diagnostic Codes 5290 and 
5287 need not be considered as 30 percent and 40 percent 
ratings respectively are the highest ratings available under 
these codes.  Although the veteran complained of his neck 
locking, the objective medical evidence did not show 
ankylosis and thus the veteran is not entitled to a rating in 
excess of 40 percent under the revised rating criteria 
effective September 2003 for back disorders.  Although the 
veteran indicated that he needed complete bed rest 2 to 3 
times per month, there is no indication that he had 
incapacitating episodes that required bed rest prescribed by 
a physician and therefore the newer Diagnostic Code for 
intervertebral disc syndrome is not applicable.  

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with degenerative joint disease of the 
lumbar spine prior to November 13, 2002, and 40 percent 
thereafter.

The evidence does not show that the veteran is entitled to a 
rating higher than 10 percent prior to November 13, 2002.  
The veteran's limitation of range of motion did not appear to 
be more than slight and thus the veteran is not entitled to a 
rating higher than 10 percent under the older Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  The 
veteran did not meet the requirements for a rating in excess 
of 10 percent under the older Diagnostic Code 5293 as he did 
not have a moderate disorder with recurring attacks.  His 
October 2000 VA examination showed that flare-ups were mild 
and occasional, his September 2002 VA examination also showed 
no spasm and reported no flare-ups of the lumbosacral spine.  
Similarly, the veteran's disorder does not merit a higher 
rating than 10 percent under the older Diagnostic Code 5295 
for lumbosacral strain as the veteran did not exhibit muscle 
spasm and unilateral loss of lateral spine motion in standing 
position.  The evidence did not suggest there was ankylosis 
and thus the older Diagnostic Code 5289 for ankylosis of the 
lumbar spine is not pertinent.  Given that there were no 
incapacitating episodes, the revised diagnostic code for 
intervetebral disc syndrome does not apply.  

The medical evidence also has not demonstrated that the 
veteran is entitled to rating higher than 40 percent for his 
service-connected lumbosacral strain with degenerative joint 
disease of the lumbar spine from November 13, 2002.  The 
veteran exhibited severe limitation of motion and thus a 40 
percent rating under Diagnostic Code 5292 is appropriate.  
The older diagnostic code 5295 need not be considered as the 
highest rating available under this code is 40 percent.  The 
veteran is not entitled to the next higher rating of 60 
percent under the older 5293 Code for intervertebral disc 
syndrome because as mentioned above, this rating would review 
neurological symptoms and the veteran already is receiving 
separate ratings for his peripheral neuropathy.  As discussed 
earlier, although the veteran stated during his December 2004 
VA examination that he needed complete bed rest 2-3 per 
month, the evidence did not suggest that bed rest was 
prescribed by a physician and thus the revised criteria for 
intervertebral disc syndrome under Diagnostic Code 5243 will 
not be considered.  The evidence also has not shown that the 
veteran has ankylosis, and thus he is not entitled to rating 
in excess of 40 percent under the older Diagnostic Code 5289 
and the new general criteria for evaluation of spine 
disorders.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Although the veteran's December 2004 VA examination showed 
that he stopped working in October 2004, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran is not entitled to higher ratings for his 
service-connected lumbosacral strain with degenerative joint 
disease of the lumbar spine prior and after November 13, 
2002.  The Board finds that for the veteran's service-
connected cervical spine disorder a higher rating of 20 
percent is warranted under Diagnostic Code 5290 prior to 
November 13, 2002 and 40 percent thereafter under Diagnostic 
Code 5293.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's rating is increased 
to 20 percent prior to November 13, 2002 and 40 percent 
thereafter.  


ORDER

Entitlement to higher evaluation for the veteran's service-
connected lumbosacral strain, prior to and since November 13, 
2002, is denied.  Entitlement to a 20 percent rating (but no 
higher) for the veteran's service-connected degenerative disc 
disease of the cervical spine prior to November 13, 2002 and 
40 percent thereafter is allowed, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


